DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 7/06/2021 is acknowledged. It is noted that as discussed in the interview summary: The examiner identified additional claims that were generic and have been examined. The attorney indicated that the elected species corresponds to claims 9, 25, and 39. When combined with the generic claims, the claims that have been examined are 1-6, 8-9, 17-22, 24-25, 33-36, 38-39, and 43-45. The nonelected claims that are withdrawn are 7, 10-16, 23, 26-32, 37, and 40-42.
Claim Objections
Claim 17 is objected to because of the following informalities:  there appears to be an extra “and” at the end of the second paragraph of the body of claim 17.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 17-20, 22, 24, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Chipman (US 20070146632 A1; cited by Applicant) in view of Marquardt (US 20100280765 A1) and Abbott (US 20090262350 A1).
Regarding claim 1, Chipman teaches a polarimeter for producing one or more material orientation images of a sample using multiple independent polarization channels comprising (“rotating retarding polarimeter” and “Mueller matrix imaging polarimeter” in paragraph 102): 
a source (source) of controlled electromagnetic radiation that produces a beam that propagates along a path terminating at an imaging detector (CCD detector in paragraph 102) with the sample positioned there between (figure 7 and paragraph 102); 
a first polarization modulator (P1 and R1) positioned in the path preceding the sample and configured to switch serially among multiple independent settings (paragraph 102; “the two retarder are rotated to a series of more than 16 positions ….retarder one is moved by a small angle such as 4.degree. between measurements and retarder two is moved by five times the angle, such as 20.degree.” in paragraph 102); 
an electromagnetic-radiation collector (the sample facing side of the optics that are to the right of the sample in figure 7; “The polarization analyzer is positioned to collect the desired beam” in paragraph 102) positioned to direct electromagnetic radiation reflected from or transmitted by the 
the second polarization modulator (P2 and R2), configured to switch serially among multiple independent settings, wherein the combination of the settings of the first and second polarization modulators defines an independent polarization channel (paragraph 102; “the two retarder are rotated to a series of more than 16 positions ….retarder one is moved by a small angle such as 4.degree. between measurements and retarder two is moved by five times the angle, such as 20.degree.” in paragraph 102); 
the imaging detector (CCD detector), positioned to receive electromagnetic radiation from the sample transmitted through the second polarization modulator, wherein the imaging detector comprises pixels and produces a set of images that are spatially registered and synchronized with the independent polarization channels formed by the first and second polarization modulators (figure 7 and paragraph 102; since intensity is detected at each individual detection element/pixel of CCD, which has a fixed and known spatial location with respect to the others; since each image is associated with the modulator settings that were in place when the image was recorded; “image is acquired by the CCD at each position” in paragraph 102); and 
a processor connected with a memory (paragraphs 102, 110, and 114), wherein the processor is configured to execute a classification algorithm stored in the memory that maps the set of spatially registered images to the one or more material orientation images by mapping a set of values for each detector pixel corresponding to the set of spatially registered images to a value of material orientation at each pixel coordinate (since it determines orientations based on images; paragraphs 102, 110, and 114; “classified on the basis of their form, magnitude, orientation” in paragraph 108; “variations in the orientation of the liquid crystal molecules” in paragraph 110).  

    PNG
    media_image1.png
    447
    880
    media_image1.png
    Greyscale

For the reasons given above, the examiner considers Chipman as teaching the above limitations. Alternatively, if one were to consider Chipman as not teaching “execute a classification algorithm stored in the memory that maps the set of spatially registered images to the one or more material orientation images by mapping a set of values for each detector pixel corresponding to the set of spatially registered images to a value of material orientation at each pixel coordinate,” Abbott teaches  a similar invention that comprises a classification algorithm stored in the memory that maps the set of spatially registered images to the one or more material orientation images by mapping a set of values for each detector pixel corresponding to the set of spatially registered images to a value of material orientation at each pixel coordinate (“The analyzing polarizer is then automatically controlled and incrementally rotated, with an image of the liquid crystal cell taken at each increment. The images are subsequently processed using an algorithm which determines the orientation of the liquid crystal at the analyte surface with respect to the polarizer (and thus the reference surface) of the microscope for each picture element (pixel). The output is a matrix representing angles of orientation of the liquid crystal. In certain embodiments, this matrix can be visualized as a false color image” in paragraph 34). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the processor of Chipman execute a classification algorithm stored in the memory that maps the set of spatially registered images to the one or more material orientation images by mapping a set of values 
Chipman doesn’t explicitly teach the mapping of the classification algorithm is done using a model.
Marquardt teaches a similar invention comprising a processor connected with a memory, wherein the processor is configured to execute a classification algorithm stored in the memory that maps using a model (paragraphs 53; , optical input parameters for known materials are collected to generate a thruthed database … a subset of the data in the thruthed database is selected to train a discrimination or classification algorithm. … and a machine learning methodology” in paragraph 53 … “Mueller matrix of the material may provide greater discrimination ability” in paragraph 72); 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chipman such that the classification algorithm includes mappings that use models in order to obtain more precise and accurate determinations by utilizing the results of previous measurements done on known samples with known properties.
Regarding claim 2, Chipman teaches the multiple independent polarization channels comprise at least three independent polarization channels (paragraph 102).  
Regarding claim 3, Chipman teaches the setting of the first polarization modulator and the setting of the second polarization modulator are tunable (paragraph 102).   
Regarding claim 4, in the above combination the model is a machine-learning algorithm trained on a database of Mueller matrices of samples with known material orientations (Marquardt: paragraphs 53 and 72).  
Regarding claim 6, Chipman teaches the sample is comprised of crystals and the orientation images are crystallographic-orientation images (paragraphs 102 and 110).  
Regarding claim 8, the above embodiment of Chipman doesn’t explicitly teach the sample is metallic.
Chipman teaches another embodiment in which the sample is metallic (paragraph 108).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by making the measurements on a metallic sample in order to determine the spatial variations of metal samples of interest. 
Regarding claim 17, Chipman teaches a method of analyzing material orientation of a sample using a polarimeter of claim 1 having multiple independent polarization channels comprising the steps of: 
producing a beam from a source of controlled electromagnetic radiation (source) that propagates along a path terminating at an imaging detector (CCD detector in paragraph 102) with the sample positioned there between (figure 7 and paragraph 102); 
positioning a first polarization modulator (P1 and R1) configured to switch serially among multiple independent settings in the path preceding the sample (paragraph 102; “the two retarder are rotated to a series of more than 16 positions ….retarder one is moved by a small angle such as 4.degree. between measurements and retarder two is moved by five times the angle, such as 20.degree.” in paragraph 102) and; 
positioning an electromagnetic-radiation collector (the sample facing side of the optics that are to the right of the sample in figure 7; “The polarization analyzer is positioned to collect the desired beam” in paragraph 102) to direct electromagnetic radiation reflected from or transmitted by the sample to a second polarization modulator (P2 and R2) independent of the first polarization modulator wherein the second polarization modulator is configured to switch serially among multiple independent settings, wherein the combination of the settings of the first and second polarization modulators define an independent polarization channel (paragraph 102; “the two retarder are rotated to a series of more 
positioning the imaging detector (CCD detector) to receive the electromagnetic radiation from the second polarization modulator, wherein the detector comprises pixels and produces a set of images that are spatially registered and synchronized with the channels formed by the first and second polarization modulators  (figure 7 and paragraph 102; since intensity is detected at each individual detection element/pixel of CCD, which has a fixed and known spatial location with respect to the others; since each image is associated with the modulator settings that were in place when the image was recorded; “image is acquired by the CCD at each position” in paragraph 102); and 
executing a processor connected with a memory (paragraphs 102, 110, and 114), wherein the processor is configured to execute a classification algorithm stored in the memory that maps the set of spatially registered images to one or more material orientation images by mapping a set of values for each detector pixel corresponding to the set of spatially registered images to a value of material orientation at each pixel coordinate (since it determines orientations based on images; paragraphs 102, 110, and 114; “classified on the basis of their form, magnitude, orientation” in paragraph 108; “variations in the orientation of the liquid crystal molecules” in paragraph 110).  
For the reasons given above, the examiner considers Chipman as teaching the above limitations. Alternatively, if one were to consider Chipman as not teaching “execute a classification algorithm stored in the memory that maps the set of spatially registered images to the one or more material orientation images by mapping a set of values for each detector pixel corresponding to the set of spatially registered images to a value of material orientation at each pixel coordinate,” Abbott teaches  a similar invention that comprises a classification algorithm stored in the memory that maps the set of spatially registered images to the one or more material orientation images by mapping a set of values for each detector pixel corresponding to the set of spatially registered images to a value of material orientation at each obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the processor of Chipman execute a classification algorithm stored in the memory that maps the set of spatially registered images to the one or more material orientation images by mapping a set of values for each detector pixel corresponding to the set of spatially registered images to a value of material orientation at each pixel coordinate in order to provide precise images of the variation of the sample’s orientation with spatial location.
Chipman doesn’t explicitly teach the mapping of the classification algorithm is done using a model.
Marquardt teaches a similar invention comprising a processor connected with a memory, wherein the processor is configured to execute a classification algorithm stored in the memory that maps using a model (paragraphs 53; , optical input parameters for known materials are collected to generate a thruthed database … a subset of the data in the thruthed database is selected to train a discrimination or classification algorithm. … and a machine learning methodology” in paragraph 53 … “Mueller matrix of the material may provide greater discrimination ability” in paragraph 72); 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chipman such that the classification algorithm includes mappings that use models in order to obtain more precise and accurate determinations by utilizing the results of previous measurements done on known samples with known properties.
Regarding claim 18, Chipman teaches the multiple independent polarization channels comprise at least 3 independent polarization channels (paragraph 102).  
Regarding claim 19, Chipman teaches the setting of the first polarization modulator and the setting of the second polarization modulator are tunable (paragraph 102).  
Regarding claim 20, in the above combination the model is a machine-learning algorithm trained on a database of Mueller matrices of samples with known material orientations (Marquardt: paragraphs 53 and 72).  
Regarding claim 22, Chipman teaches the sample is comprised of crystals and the orientation images are crystallographic-orientation images (paragraphs 102 and 110).    
Regarding claim 24, Chipman doesn’t explicitly teach the sample is metallic.
Chipman teaches another embodiment in which the sample is metallic (paragraph 108).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by making the measurements on a metallic sample in order to determine the spatial variations of metal samples of interest. 
Regarding claim 45, Chipman teaches the beam is incident on the sample at a small angle and all pixels of the material orientation images are obtained in parallel (figure 7).  
Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chipman, Marquardt, and Abbott as applied to claims 1 and 17 above, and further in view of Nuzzo (US 20080212102 A1).
Regarding claims 5 and 21, Chipman doesn’t explicitly teach the model is an electrodynamic model
Nuzzo teaches a similar invention in which a model is an electrodynamic model (paragraph 134; “The physics of these crystals can be understood at a quantitative level through computational 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by using additional modeling including electrodynamic modeling in the above classification algorithm to ensure highly sensitive imaging.  
Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chipman, Marquardt, and Abbott as applied to claims 8 and 24 above, and further in view of Yu (US 20110309240 A1).
Regarding claim 9, Chipman doesn’t explicitly teach the crystals are isotropic cubic crystals previously subjected to heat-tinting to produce anisotropic metal oxides. However, this difference relates to the sample that the apparatus is used to investigate as opposed to the apparatus itself. The above combination is capable of the intended use of working with this particular sample, as evidenced by the fact that Chipman teaches using it with a variety of sample and the processing algorithm works with a variety of samples since it determines local spatial variations of changes in the light beam and therefore local spatial variations in samples, including samples that are isotropic cubic crystals previously subjected to heat-tinting to produce anisotropic metal oxides. For these reasons, claim 9 is unpatentable over the above combination. Alternatively, Yu teaches optical components that are anisotropic metal oxides (paragraph 66). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by using the polarimeter on samples that include anisotropic metal oxides in order to ensure that important optical components have the desired characteristics at both local and global levels to ensure that they perform as designed. 
Note that heat-tinting isotropic crystals corresponds to the way in which the sample was produced (product-by-process) as opposed to specifying a method step for producing the sample; 
Regarding claim 25, Chipman doesn’t explicitly teach the crystals are isotropic cubic crystals previously subjected to heat-tinting to produce anisotropic metal oxides.
Yu teaches optical components that are anisotropic metal oxides (paragraph 66). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by using the polarimeter on samples that include anisotropic metal oxides in order to ensure that important optical components have the desired characteristics at both local and global levels to ensure that they perform as designed. 
Note that heat-tinting isotropic crystals corresponds to the way in which the sample was produced (product-by-process) as opposed to specifying a method step for producing the sample; nevertheless, for Applicant’s convenience, the examiner conducted a search for producing metal oxides through heat-tinting (see additional prior art).
Claims 33-34, 36, 38, 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Chipman, Marquardt, and Abbott as applied to claim 17 above, and further in view of Tyo (Design and optimization of partial Mueller matrix polarimeters)
Regarding claim 33, the above combination comprises combining the polarized images to form orientation feature images that correspond to material orientation as described by a model (Chipman: paragraphs 102, 110, 114; Abbott: paragraph 34; Marquardt: paragraphs 53 and 72; see above for more details).  
The above combination doesn’t explicitly teach collecting a set of no more than ten polarized images using a polarimeter of claim 1 tuned to no more than ten corresponding channels.
Tyo teaches a similar invention comprising collecting a set of no more than ten polarized images using a polarimeter of claim 1 tuned to no more than ten corresponding channels (four in section 4B1). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that there are four polarized images and four channels in order to make measurements faster.
Regarding claim 34, the above combination comprises the model is a machine-learning algorithm trained on a database of Mueller matrices of samples with known material orientations (Marquardt: paragraphs 53 and 72).  
Regarding claim 36, Chipman teaches the sample is comprised of crystals and the orientation images are crystallographic-orientation images (paragraphs 102 and 110).
Regarding claim 38, the above embodiment of Chipman doesn’t explicitly teach the sample is metallic.
Chipman teaches another embodiment in which the sample is metallic (paragraph 108).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by making the measurements on a metallic sample in order to determine the spatial variations of metal samples of interest. 
Regarding claim 43, in the above combination no more than ten polarized images is between 4- 10 polarized images and wherein no more than ten corresponding channels is between 4-10 corresponding channels (four in section 4B1 of Tyo).  
Regarding claim 44, in the above combination the one or more material orientation images are derived from separate orientation features corresponding to different orientation ranges (paragraphs 102 and 110).  
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Chipman, Marquardt, Abbott, and Tyo as applied to claim 34 above, and further in view of Nuzzo.
Regarding claim 35, Chipman doesn’t explicitly teach the model is an electrodynamic model
Nuzzo teaches a similar invention in which a model is an electrodynamic model (paragraph 134; “The physics of these crystals can be understood at a quantitative level through computational electrodynamics modeling. Furthermore, this understanding can be exploited in a highly sensitive, full multi-spectral plasmonic approach to chemical sensing and imaging” in paragraph 134).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by using additional modeling including electrodynamic modeling in the above classification algorithm to ensure highly sensitive imaging.  
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Chipman, Marquardt, Abbott, and Tyo as applied to claim 38 above, and further in view of Yu.
Regarding claim 39, Chipman doesn’t explicitly teach the crystals are isotropic cubic crystals previously subjected to heat-tinting to produce anisotropic metal oxides.
Yu teaches optical components that are anisotropic metal oxides (paragraph 66). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by using the polarimeter on samples that include anisotropic metal oxides in order to ensure that important optical components have the desired characteristics at both local and global levels to ensure that they perform as designed. 
Note that heat-tinting isotropic crystals corresponds to the way in which the sample was produced (product-by-process) as opposed to specifying a method step for producing the sample; nevertheless, for Applicant’s convenience, the examiner conducted a search for producing metal oxides through heat-tinting (see additional prior art).
Additional Prior Art
US 5096862 A reads, “’ceramic’ means an inorganic nonmetallic material, such as metal oxides, metal nitrides, and metal oxynitrides, consolidated by the action of heat;”

“US 5711474 A reads, “For the maximum resistance to corrosion, the stainless steel surfaces should be from surfaces oxides. These oxides may be in the form of heat tint resulting from welding on the reverse side, or on the weld, or in the heat affected zone (HAZ).”
US 3125471 A reads, “Thin oxide coatings obtained by various means through heat tinting of stainless steel.”
US 20020051564 A1 reads, “A database is thus obtained which contains the classification of the reference signatures and which permits faulty parts to be assigned to the diffraction/scattered light images of the surfaces of test specimens from the production (measuring signatures). By using this database it is thus then possible to train a classifying system, for example a neural network with learning capability and further to carry out a classification into "good" and "bad." The measurements with the electron microscope can be eliminated. Finer classifications into a plurality of classes (for example direction of the deviations) can also be carried out. Furthermore, the effects of deviations of various parameters can be separated and also integrated into the classification model (the database simply has to be large enough for that, for example several hundred test specimens).” (paragraph 52)
US 6389408 B1 reads, “The present invention is a neural network pattern recognition system that trains a processor to recognize chemical and biological polarized light back-scattering information from an infrared excitation. Neural network pattern recognition via DIAMMS involves the digital acquisition of raw scattergrams in the form of the sensor's output voltage waveform, the electronic transformation of the scattergrams into elements of the Mueller matrix, the Mueller matrix element subtraction and auto-scaling, and mathematical filtration operations that select and process susceptible normalized elements from a field of 15, i.e., the feature detection domains. Feed-forwarding of these 
US 7218398 B2 reads, “This invention relates generally to apparatus and technique for measuring parameters of a liquid crystal cell, and particularly to apparatus and method for measuring thickness of a liquid crystal layer (cell gap), twist angle that liquid crystal molecules undergo across a thickness of the liquid crystal layer, orientation (rubbing direction) of the liquid crystal molecules at the boundaries of the liquid crystal layer and glass faces of the cell, and tilt angle (pre-tilt) between the liquid crystal molecules and an adjacent glass panel surface.”
“FIG. 3 illustrates basic elements of the current invention. A polarization state generator 10 creates an optical beam 12 having time-varying polarization states. This beam interacts with sample 14, in this case an LCD screen, causing some or all of the polarization states of beam 12 to be altered. The altered polarization states are analyzed by a polarization state analyzer 16. Polarization state analyzer 16 measures a time-varying sequence of polarization states,”

    PNG
    media_image2.png
    711
    831
    media_image2.png
    Greyscale

Azzam (US 4,306,809; cited by Applicant) discloses 

    PNG
    media_image3.png
    605
    811
    media_image3.png
    Greyscale

Goldstein (US 5,247,176) discloses 

    PNG
    media_image4.png
    966
    813
    media_image4.png
    Greyscale

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M, W, Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS L PHILLIPS/              Examiner, Art Unit 2877